UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2013


ESPERANZA GUERRERO,

                 Plaintiff - Appellant,

          and

JUAN GUERRERO; JJG,     Minor;      MG,   Minor;   JG,   Minor;    MARIA
MUNGUIA; KG, Minor,

                 Plaintiffs,

          v.

CHARLIE T. DEANE, in his official capacity; DAVID L. MOORE,
in his official and individual capacity; LUIS POTES, in his
official and individual capacity; ADAM HURLEY, in his
official and individual capacity; ROES 1-5, in their
official and individual capacities; PRINCE WILLIAM COUNTY;
MATTHEW CAPLAN, in his official and individual capacity;
KAREN MUELHAUSER, in her official and individual capacity;
DOES 1-5, in their official and individual capacities,

                 Defendants - Appellees,

          and

DOES 1-6, in their official and individual                capacities;
PRINCE WILLIAM COUNTY POLICE DEPARTMENT

                 Defendants

THE OFFICE OF     HOUSING     AND   COMMUNITY   DEVELOPMENT,      PRINCE
WILLIAM COUNTY

                 Party-in-Interest.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-01313-JCC-TRJ)


Submitted:   December 17, 2013         Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esperanza Guerrero, Appellant Pro Se.     Jeffrey Notz, Megan
Eileen   Kelly,  COUNTY  ATTORNEY’S OFFICE,   Prince  William,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                 Esperanza Guerrero appeals the district court’s June

20, 2013 order denying multiple post-judgment motions and its

July       17,    2013     order   denying     her   subsequent      motion     for

reconsideration. *         On review of the record, we conclude that the

district court did not err in denying Guerrero’s untimely motion

for judgment as a matter of law, Fed. R. Civ. P. 50(b); see also

Fed. R. Civ. P. 6(b) (“A court may not extend the time to act

under Rule 50(b) . . . .”).            Further, the district court did not

abuse its discretion in denying relief pursuant to either Fed.

R. Civ. P. 59(e) or Fed. R. Civ. P. 60(b).                  See Robinson v. Wix

Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010) (standard of

review for Rule 59(e)); MLC Auto., 532 F.3d at 277 (standard of

review for Rule 60(b)).            Accordingly, although we grant leave to

proceed in forma pauperis, we affirm the orders in question.                    We

dispense         with    oral   argument   because    the    facts    and     legal




       *
        Guerrero’s motion for reconsideration, filed within
twenty-eight days of the district court order denying multiple
post-judgment motions, tolls the time to appeal.  Fed. R. App.
P. 4(a)(4)(A)(vi).    Thus, Guerrero’s notice of appeal, filed
within   thirty  days   of  the   denial  of  her  motion  for
reconsideration, was timely as to both the July 17, 2013 order
denying the motion for reconsideration and the June 20, 2013
order. Id.; MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269,
278-79 (4th Cir. 2008).



                                           3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4